Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-62 and 74 are canceled. Claims 63-73 and 75-82 are pending. Claims 64, 72-73, 75, and 81, which were previously withdrawn are rejoined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 & 06/06/2022 has been considered by the examiner.

Action Summary
Claims 63, 65-68, and 76-79, and 82 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Cohen et al. (US20030185754; 2 October 2003) in view of Madeira et al., Schizophrenia Research 101 (2008) 76–83 and Williams et al., Toxicology 207 (2005) 35–48 are withdrawn in light of the claim amendment.
Claim 71 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Cohen et al. (US20030185754; 2 October 2003) in view of Madeira et al., Schizophrenia Research 101 (2008) 76–83 and Williams et al., Toxicology 207 (2005) 35–48 as applied to claims 63, 65-68, and 76-79, and 82 above in further view of Sakai et al. (US20070053976; published 8 March 2007) is also withdrawn.  




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The Declaration dated 05/21/2021 provides experimental data from the forced- swimming test (FST) showing criticality of the recited dose range, which is expected to treat depression and bipolar disorder.. 
    PNG
    media_image1.png
    466
    595
    media_image1.png
    Greyscale
. 
 Using the human equivalent dose (HED) calculation based on body surface area known in the art (e.g., Nair et al. Journal of Basic and Clinical Pharmacy, copy attached as Exhibit B), mouse doses of 60 mg/kg, 200 mg/kg, 600 mg/kg, 1,200 mg/kg noted above are equivalent to human doses of 4.9, 16, 49, and 97 mg/kg, respectively. Using 60 kg as an average human weight, the corresponding daily doses are 290, 970, 2900, and 5800 mg, respectively, which is consistent with the 250 mg to 5 g dose range recited in the amended claims. Neither Cohen nor Sakai (the closest prior art) provides any experimental data suggesting the effect of sodium benzoate (one of the numerous DAAO inhibitors provided in Cohen) on the specific CNS disorders encompassed by the current claims.Therefore, the instant claims are novel and nonobvious over the closest prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Claims 63-73 and 75-82 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628